Citation Nr: 1428091	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to January 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO in Portland, Oregon.

This case was previously remanded in April and December 2011, and subsequently returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge (VLJ) in December 2010 at the RO (i.e., a Travel Board hearing), and a transcript of this hearing is of record.  Subsequently, the VLJ of the Board who presided over the Veteran's Travel Board hearing retired.  In a May 2014 letter, the Board informed the Veteran of this and offered him another hearing before a different VLJ of the Board who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707.

The Veteran responded later in May 2014, indicating he wanted another Travel Board hearing before another VLJ of the Board.  He is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.704 (2013).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



